     Case 2:21-cv-00418-JAK-JPR Document 22 Filed 05/12/21 Page 1 of 4 Page ID #:335




 1     POMERANTZ LLP
       Jennifer Pafiti (SBN 282790)
 2
       1100 Glendon Avenue, 15th Floor
 3     Los Angeles, CA 90024
 4     Telephone: (310) 405-7190
       jpafiti@pomlaw.com
 5
 6     Counsel for Plaintiff Anthony Sanchez
 7     [Additional counsel on signature page]
 8
                               UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11
       ANTHONY SANCHEZ, Individually and             Case No. 2:21-cv-00418-JAK-JPR
12     on Behalf of All Others Similarly
13
       Situated,

14                              Plaintiff,           RESPONSE OF ANTHONY SANCHEZ
15                                                   TO ORDER TO SHOW CAUSE RE:
                         v.                          DISMISSAL FOR LACK OF
16                                                   PROSECUTION (DKT. NO. 20)
17     DECISION DIAGNOSTICS CORP.
       and KEITH M. BERMAN,
18
19                              Defendants.
20
21
22
23
24
25
26
27
28
29
                        RESPONSE TO ORDER TO SHOW CAUSE - 2:21-CV-00418-JAK-JPR
30
31
     Case 2:21-cv-00418-JAK-JPR Document 22 Filed 05/12/21 Page 2 of 4 Page ID #:336




 1
            Anthony Sanchez, Plaintiff in the above-captioned action (the “Action”) hereby

 2    responds to the Court’s Order to Show Cause why this action should not be dismissed for
 3
      lack of prosecution, entered on May 5, 2021 (the “Order”) (Dkt. No. 20).
 4
 5          As the Order stated, “[i]n the absence of showing good cause, an action shall be
 6
      dismissed if the summons and complaint have not been served within 90 days after the
 7
      filing of the complaint pursuant to Fed. R. Civ. P. 4(m).” Id. Here, the Complaint was
 8
 9    filed on January 15, 2021. See Dkt. No. 1. On or around March 18, 2021, Plaintiff’s
10
      counsel caused summonses and the Complaint to be served upon Defendants Decision
11
12    Diagnostics Corp. (“Decision Diagnostics”) and Keith M. Berman. Affidavits of Service
13    are appended collectively as Exhibit A to the Declaration of Jennifer Pafiti submitted
14
      herewith.
15
16          In addition, the Action is a putative class action arising under the Securities
17
      Exchange Act of 1934, including the Private Securities Litigation Reform Act (“PSLRA”),
18
19    15 U.S.C. § 78u-4. Pursuant to the PSLRA, any motions for appointment of Lead Plaintiff
20    and Lead Counsel in the Action were due to be filed on or before March 16, 2021. On
21
      that date, two such motions were filed, by: (i) Plaintiff Anthony Sanchez and Thomas
22
23    Tossavainen, seeking appointment jointly as Co-Lead Plaintiffs (Dkt. No. 14); and (ii)
24
      Ephraim Mashkabov (Dkt. No. 10). On April 6, 2021, Mr. Mashkabov filed a notice of
25
26    withdrawal of his motion, stating that “[h]aving reviewed the competing motions filed in

27    the action, [Mr. Mashkabov] does not appear to have the largest financial interest”. Dkt.
28
29                      RESPONSE TO ORDER TO SHOW CAUSE - 2:21-CV-00418-JAK-JPR
30                                                1
31
     Case 2:21-cv-00418-JAK-JPR Document 22 Filed 05/12/21 Page 3 of 4 Page ID #:337




 1
      No. 19. Following the withdrawal of Mr. Mashkabov’s motion, the joint motion of

 2    Messrs. Sanchez and Tossavainen is the only motion for appointment as Lead Plaintiff
 3
      pending before the Court.
 4
 5          Acknowledging the procedural posture of the Action, Plaintiff and Defendants have
 6
      submitted a Stipulation and Proposed Order to the effect that the Defendants should
 7
      withhold responding to the Complaint until after: (i) the Court has appointed a Lead
 8
 9    Plaintiff and Lead Counsel; and (ii) Lead Plaintiff has filed an Amended Complaint. See
10
      Dkt. No. 21.
11
12          Plaintiff respectfully submits that the foregoing facts constitute good cause why this
13    action should not be dismissed for lack of prosecution.
14
      Dated: May 12, 2021                           POMERANTZ LLP
15
16                                                  /s/ Jennifer Pafiti
17
                                                    Jennifer Pafiti (SBN 282790)
                                                    1100 Glendon Avenue, 15th Floor
18                                                  Los Angeles, CA 90024
19                                                  Telephone: (310) 405-7190
                                                    jpafiti@pomlaw.com
20
21                                                  BRONSTEIN, GEWIRTZ
                                                    & GROSSMAN, LLC
22                                                  Peretz Bronstein
23                                                  (pro hac vice application forthcoming)
                                                    60 East 42nd Street, Suite 4600
24
                                                    New York, NY 10165
25                                                  Telephone: (212) 697-6484
                                                    peretz@bgandg.com
26
27                                                  Counsel for Plaintiff Anthony Sanchez
28
29                      RESPONSE TO ORDER TO SHOW CAUSE - 2:21-CV-00418-JAK-JPR
30                                                 2
31
     Case 2:21-cv-00418-JAK-JPR Document 22 Filed 05/12/21 Page 4 of 4 Page ID #:338




 1
                                     CERTIFICATE OF SERVICE

 2          I hereby certify that on May 12, 2021, a copy of the foregoing was filed
 3
      electronically and served by mail on anyone unable to accept electronic filing. Notice of
 4
 5    this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing
 6
      system or by mail to anyone unable to accept electronic filing as indicated on the Notice
 7
      of Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.
 8
 9
10
                                                     /s/ Jennifer Pafiti
11                                                   Jennifer Pafiti
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29                       RESPONSE TO ORDER TO SHOW CAUSE - 2:21-CV-00418-JAK-JPR
30                                                  3
31
